ORDER DENYING PETITION FOR WRIT OF PROHIBITION
This matter came before the Court upon a Petition for Writ of Prohibition and Defendant’s Brief in Support of Petition for Writ of Prohibition together with Petitioner’s Addendum of Exhibits filed herein on behalf of the Petitioner on November 27, 1991, and Response in Opposition to Petitioner’s Petition for Writ of Prohibition and Respondent’s Brief Opposing Petitioner’s Petition for Writ of Prohibition, filed herein on behalf of the Respondents on December 19, 1991, and the Court, having examined the pleadings together with the exhibits incorporated therein, and being fully informed in the premises, finds that the Petition for Writ of Prohibition seeks a review in Criminal Action No. 11354, State of Wyoming v. Teresa Smith, now pending in the District Court, Seventh Judicial District in and for Natrona County, and asserts that the District Court lacks jurisdiction on the ground of double jeopardy; the Petition and Brief do not identify any action which the law specifically enjoins as a duty of the district court or a judge thereof; they do not advise this court as to the absence of any adequate remedy at law; it appears that the right of appeal from any final order or judgment is an adequate remedy; and the Petition for Writ of Prohibition should be denied; and it, therefore, is
ORDERED that the Petition for Writ of Prohibition be, and the same hereby is, denied.
URBIGKIT, C.J., dissents.